Citation Nr: 0736315	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  96-00 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Basic eligibility for Survivors' and Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code.    


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  The appellant seeks benefits as the veteran's 
surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death and 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  

In September 1997, the Board denied the veteran's claims for 
service connection for the veteran's cause of death and 
eligibility for Survivors' and Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The veteran appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
Joint Motion for Remand, a July 1998 Order of the Court 
vacated the decision denying the claims and remanded the 
claims for readjudication in accordance with the Joint 
Motion.  The Board remanded the claims for additional 
development in October 1998 and September 2003.      
 




FINDINGS OF FACT

1.  Many years after service, the veteran developed 
metastatic renal cell cancer, from which he died in September 
1993.  This condition was not caused by any incident of 
service, including herbicide exposure during service.

2.  At the time of the veteran's death, service connection 
was not established for any disorders.    

3.  The veteran did not die of a service-connected 
disability.     


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).    

2.  The criteria for Dependents' Educational Assistance are 
not met.  38 U.S.C.A. §§ 3501, 3510 (West 2002).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).   

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).   

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).     

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).    

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).     

The veteran died in September 1993.  A September 1993 death 
certificate listed his cause of death as metastatic renal 
cell cancer.  

The veteran was not service-connected for any condition prior 
to his death. The appellant contends that the veteran was 
exposed to Agent Orange while serving in Vietnam, and that 
this exposure resulted in the veteran's lung cancer, which 
led to his death.  Alternatively, the appellant contends that 
the veteran's exposure to Agent Orange led to his 1989 
diagnosis of diabetes mellitus, type II, which contributed to 
his metastatic renal cell cancer, from which he died.

The Board notes that diseases associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309(e) 
(2007), will be considered to have been incurred in service 
under the circumstances outlined in that section even though 
there is no evidence of such disease during the period of 
service.  If a veteran was exposed to an herbicide agent 
during active military, naval or air service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6)(iii) (2007) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2007) are also satisfied: chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).  

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975, shall be presumed to have been exposed 
to an herbicide agent, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  
The veteran's period of active duty from January 1968 to 
August 1969 included service in Vietnam during the applicable 
period.  Thus, the veteran in this case will be afforded the 
presumption of exposure to Agent Orange during his service in 
Vietnam.    

Metastatic renal cell cancer, however, is not a disease 
associated with exposure to herbicide agents for which 
presumptive service connection can be granted.  38 C.F.R. 
§ 3.309(e).  Therefore, the veteran cannot be granted 
presumptive service connection for renal cell cancer due to 
exposure to herbicide agents.  

In regards to the veteran's lung cancer, it is among the 
diseases listed in 38 C.F.R. § 3.309(e) for which presumptive 
service connection can be granted.  A July 1995 statement 
from a private physician showed that the veteran was found to 
have metastatic disease from his primary kidney cancer, and 
that at the time of his death, he had lung and bone 
metastases, which contributed greatly to his death.  A 
December 1995 private medical report revealed that the 
veteran had pulmonary and bony metastases at the time of his 
death that contributed significantly to his demise.  The 
medical evidence indicates that the veteran's lung and bone 
cancer was caused by the renal cell cancer.  The evidence of 
record shows that the renal cell cancer metastasized in the 
veteran's lungs and bones.  Thus, the medical evidence rebuts 
the presumption of service connection for lung cancer by 
attributing it to a cause other than exposure to herbicide 
agents, and presumptive service connection for lung cancer 
cannot be granted.  38 C.F.R. § 3.07(d) (2007). 

The medical evidence shows that the veteran was diagnosed 
with diabetes mellitus, type II, in 1989, which is a disease 
associated with exposure to herbicide agents.  38 C.F.R. 
§ 3.309(e).  On VA evaluation of the record in July 2004, a 
physician noted that there was no compelling evidence 
anywhere in literature that diabetes mellitus was a pre-
etiological factor for the development of renal cell cancer.  
He also stated that the spread of the tumor was not related 
to diabetes control or the severity.  The examiner opined 
that the cause of the veteran's death was the renal cell 
carcinoma and that diabetes mellitus played no role in the 
development of the disease or its spread or subsequent death 
as a result of the cancer.  

On VA evaluation of the record in January 2005, the physician 
stated that it was impossible to determine from the record 
whether the veteran's diabetes was under control during his 
terminal illness.  She reported that diabetes generally 
created a susceptibility to infection and would contribute to 
general debilitation if severely out of control.  However, 
she also stated that in patients with terminal cancer, the 
malignant process generally overrode any contribution of 
diabetes.  Regarding whether the veteran's diabetes mellitus 
contributed to the exit-site infection in the Q-port, she 
reported that diabetics were more susceptible than the 
general population to such infections, but that exit-site 
infections were minor, and there was no indication in the 
record of any complications.  As to whether the diabetes 
contributed to urosepsis, she found that the urosepsis 
resulted from chronic Foley catheterization.  She stated that 
diabetes could have increased the patient's general 
susceptibility to infection, but the urinary tract infection 
had responded to treatment and did not contribute to the 
patient's demise.  She also opined that if the bilateral 
lower lobe infiltrates were infectious, diabetes could have 
contributed by increasing the veteran's susceptibility, but 
it was more likely that the pulmonary process was malignant 
due to the presence of multiple nodules.  The examiner 
additionally found that diabetes would have contributed 
substantially or materially to the veteran's cause of death 
if the diabetes had been severely out of control, but there 
were no life-threatening complications of diabetes to 
indicate that this had been the case.  She further reported 
that she did not know of any relation of diabetes to the 
occurrence or progression of carcinoma either in general or 
in the veteran's case.  The examiner concluded that the major 
factor in the veteran's infectious complications was the 
implantation of foreign bodies adjunctive to treatment of his 
cancer.  She stated that infections were common with or 
without diabetes, and that diabetes would have somewhat 
increased his risk but could not be considered decisive.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the July 2004 and January 2005 medical 
opinions are probative based on the examiners' thorough and 
detailed review of the entire case file and adequate 
rationale provided for the opinions.  In addition, there is 
no contrary competent medical opinion of record.  
Accordingly, the Board finds that presumptive service 
connection for the veteran's cause of death due to diabetes 
mellitus, type II, is not warranted.        

In evaluating whether the veteran is otherwise entitled to 
presumptive service connection, the Board notes that he was 
diagnosed with metastatic renal cell cancer in 1993.  This 
diagnosis was made many years after his separation from 
service.  Accordingly, entitlement to service connection for 
the cause of the veteran's death on a presumptive basis is 
not warranted in this instance because his metastatic renal 
cell cancer was not shown within the applicable presumptive 
period following his separation from service.  38 C.F.R. § 
3.309.    

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).    

The Board has, however, determined that the veteran's fatal 
metastatic renal cell cancer, and complications associated 
with this disease, are not otherwise linked to his service, 
and that service connection based on direct causation for the 
cause of the veteran's death is not warranted either.    

The veteran's service medical records are negative for any 
complaints or treatment for any kidney disabilities.  On 
separation examination in August 1969, the veteran made no 
complaints regarding his kidneys, and his genitourinary 
system was found to have no abnormalities.  Since the 
veteran's genitourinary system was found to be within normal 
limits on separation and there were no recorded complaints 
during his period of active service, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the appellant's claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.303(b).  The 
first post-service evidence of record of symptoms relating to 
the veteran's metastatic renal cell cancer is an October 1992 
private medical report where the veteran underwent a left 
radical nephrectomy and was diagnosed with moderately 
differentiated renal cell carcinoma.  

Private medical records dated from October 1992 to September 
1993 show that the veteran received treatment for metastatic 
renal cell cancer with pulmonary and spine metastasis with 
paraplegia at T-11, bilateral pleural effusion, cardiomegaly, 
urosepsis, and diabetes mellitus.  The veteran's September 
1993 terminal records show that the veteran was admitted from 
the emergency room where he had rapid and progressive decline 
characterized by sudden delirium, vomiting, inability to take 
medicines, and uncontrolled pain.  He was treated purely for 
symptom control and passed away later.  The discharge 
diagnoses were agitated delirium secondary to uncontrolled 
pain secondary to metastatic cancer; metastatic renal cell 
cancer with T12 cord compression and dense paraplegia, 
pulmonary metastasis, and history of paraneoplastic fever; 
diabetes mellitus; and asymptomatic elevation in partial 
thromboplastin time.  

A November 1994 statement from a private physician showed 
that he performed a left radical nephrectomy in October 1992 
for renal cell carcinoma.  He reported that the veteran later 
developed metastatic disease with resulting bony metastasis 
and paraplegia and died after progressive decline.  He stated 
that the appellant informed him that the veteran had been 
exposed to cytotoxic agents during service and that this was 
possibly an etiology for his renal cell carcinoma.  

In a July 1995 private medical statement, one of the 
veteran's treating physicians stated that he attended to the 
veteran after he was found to have metastatic disease from 
his primary kidney cancer.  He reported that at the time of 
the veteran's death, the veteran had lung and bone 
metastases, which contributed greatly to his demise.  A 
December 1995 statement from another private physician showed 
that the veteran had pulmonary and bony metastasis at the 
time of his death.  The physician felt that this contributed 
significantly to his morbidity and death.  These statements, 
however, did not relate the veteran's cause of death to his 
period of active service.    

The appellant testified before a Decision Review Officer in 
April 1996.  Testimony revealed that the veteran suffered 
from a chronic cough since approximately 1970.  She testified 
that he was also short-winded and susceptible to chest colds 
and congestion in his lungs.  She reported that she believed 
the veteran's cancer originated in the lungs.  

In May 1996, a private physician stated that while he could 
not be certain that the veteran's carcinoma had been caused 
by exposure to herbicides, the possibility did exist.  In 
February 1999, the same physician submitted an article 
regarding different theories and etiologies of renal cell 
carcinoma.  He reported that he could not be sure whether the 
veteran's renal cell carcinoma was related to herbicide 
exposure during service because there were numerous factors 
involved in renal cell cancer.  He stated that the article 
concluded that the only true and consistent risk factor 
linked to renal cell carcinoma was cigarette smoking.  

On VA examination in July 2004, the examiner noted that there 
was no compelling evidence anywhere in literature that 
diabetes mellitus was a pre-etiological factor for the 
development of renal cell cancer.  He also stated that the 
spread of the tumor was not related to diabetes control or 
the severity.  The examiner opined that the cause of the 
veteran's death was the renal cell carcinoma and that 
diabetes mellitus played no role in the development of the 
disease or its spread or subsequent death as a result of the 
cancer.  

On VA examination in January 2005, the examiner stated that 
it was impossible to determine from the record whether the 
veteran's diabetes was under control during his terminal 
illness.  She reported that diabetes generally created a 
susceptibility to infection and would contribute to general 
debilitation if severely out of control.  However, she also 
stated that in patients with terminal cancer, the malignant 
process generally overrode any contribution of diabetes.  
Regarding whether the veteran's diabetes mellitus contributed 
to the exit-site infection in the Q-port, she reported that 
diabetics were more susceptible than the general population 
to such infections, but that exit-site infections were minor, 
and there was no indication in the record of any 
complications.  As to whether the diabetes contributed to 
urosepsis, she found that the urosepsis resulted from chronic 
Foley catheterization.  She stated that diabetes could have 
increased the patient's general susceptibility to infection, 
but the urinary tract infection had responded to treatment 
and did not contribute to the patient's demise.  She also 
opined that if the bilateral lower lobe infiltrates were 
infectious, diabetes could have contributed by increasing the 
veteran's susceptibility, but it was more likely that the 
pulmonary process was malignant due to the presence of 
multiple nodules.  The examiner additionally found that 
diabetes would have contributed substantially or materially 
to the veteran's cause of death if the diabetes had been 
severely out of control, but there were no life-threatening 
complications of diabetes to indicate that this had been the 
case.  She further reported that she knew no relation of 
diabetes to the occurrence or progression of carcinoma either 
in general or in the veteran's case.  The examiner concluded 
that the major factor in the veteran's infectious 
complications was the implantation of foreign bodies 
adjunctive to treatment of his cancer.  She stated that 
infections were common with or without diabetes, and that 
diabetes would have somewhat increased his risk but could not 
be considered decisive.  
 
In a July 2006 statement, a private physician reported that 
he diagnosed the veteran with moderately differentiated renal 
cell carcinoma of the left kidney in 1992 and that the 
veteran later developed metastatic disease involving the 
spine.  He further stated that a number of substances were 
carcinogenic, including Agent Orange, organophosphate, and 
certain types of radiation.  The physician did not provide a 
nexus between the carcinogenic substances and the veteran's 
renal cell carcinoma.    

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place less probative value on the 
November 1994, May 1996, and February 1999 medical opinions 
from the veteran's private physicians.  While the November 
1994 opinion related the veteran's cause of death to 
herbicide exposure during his period of active service, this 
appears to have been based primarily upon a history provided 
by the appellant, rather than upon a review of the evidence 
of record.  The filtering of the veteran's account of his 
military service through his physician does not transform the 
veteran's account into competent medical evidence merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Additionally, 
the Board finds that the November 1994, May 1996, and 
February 1999 medical opinions are speculative, in that the 
physicians found that the herbicide agents were possibly an 
etiology of the renal cell carcinoma and that although it was 
not certain whether the renal cell carcinoma was due to 
herbicide agent exposure, the possibility did exist.  A 
finding of service connection may not be based on a resort to 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2005); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence which merely indicates that the alleged disorder 
"may or may not" exist or "may or may not" be related, is too 
speculative to establish the presence of a claimed disorder 
or any such relationship).  The Board also finds that the 
opinions are not supported by adequate rationale, as there is 
no explanation as to why the veteran's renal cell carcinoma 
was related to his period of active service.  If the examiner 
does not provide a rationale for the opinion, this weighs 
against the probative value of the opinion.  Sklar v. Brown, 
5 Vet. App. 140 (1993).  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  

The Board assigns greater weight to the July 2004 and January 
2005 VA examinations.  In placing greater weight on the July 
2004 and January 2005 opinions, the Board notes that there 
was a thorough review of the veteran's file and a detailed 
rationale was provided for the opinions.  In forming their 
opinions, the examiners acknowledged that diabetes mellitus 
could increase susceptibility to infections but explained why 
it did not contribute to the veteran's death.  The Board 
accordingly finds the July 2004 and January 2005 VA medical 
opinions to be the most probative as to whether the veteran's 
cause of death was related to service because the examiners 
at the July 2004 and January 2005 examinations based the 
opinion on a detailed review of the file and adequate 
rationale.  The United States Court of Appeals for Veterans 
Claims has held that some factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the veteran's history, and the thoroughness 
and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 
(2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds no probative evidence of a 
direct medical nexus between military service and the cause 
of the veteran's death.  Indeed, the evidence of record 
weighs against such a finding.  Thus, service connection for 
the cause of the veteran's death is not warranted.  

The Board has considered the appellant's assertions that the 
veteran's metastatic renal cell cancer was related to his 
military service.  The appellant, however, as a layperson, is 
not competent to give a medical opinion on diagnosis or 
etiology of a disorder.  Bostain v. West, 11 Vet. App. 124 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen 
v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  

In this case, the weight of the credible evidence indicates 
that the veteran's fatal metastatic renal cell cancer 
developed many years after service, and was not caused by any 
incident of service, including herbicide exposure.  There is 
no competent medical evidence which relates the veteran's 
cause of death to his service.  Thus, there is no basis for 
service connection for the cause of the veteran's death.  As 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).       

Entitlement to Dependents' Educational Assistance

Chapter 35 of 38 U.S.C.A. provides for educational assistance 
for all eligible persons.  38 U.S.C.A. § 3510 (West 2002).  
Generally, an eligible person is a child or surviving spouse 
of a person who died of a service-connected disability; or a 
child, spouse, or surviving spouse of a person who has, or 
died from, permanent, total disability resulting from a 
service-connected disability.  38 U.S.C.A. § 3501(a) (West 
2002).   

In this case, at the time of his death, the veteran was not 
service-connected for any disabilities.  Therefore, he had no 
permanent, total service-connected disability.  As discussed 
above, the evidence does not show that the veteran died from 
a service-connected disability.  Accordingly, the appellant 
is not an eligible person as defined by statute for purposes 
of establishing entitlement to Dependents' Educational 
Assistance.  Accordingly, the claim must be denied for lack 
of legal merit.  Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); Luallen 
v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).       

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001, December 
2002, and June 2007; rating decisions in July 1994, September 
1994, October 1995, December 1995, and January 1996; a 
statement of the case in July 1995; and supplemental 
statements of the case in November 1995, December 1995, 
January 1996, June 1996, March 2001, February 2002, February 
2005, and February 2007.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the June 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claim for service connection for the cause of 
the veteran's death.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Dependents' Educational Assistance benefits 
under Chapter 35 of Title 38 of the United States Code is 
denied.    



________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


